DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/27/2019, 09/09/2019, and 10/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani et al. (U.S. Patent No. 9,329,374; hereinafter – “Otani”).
Regarding claim 1, Otani teaches a beam generation optical system that causes light emitted from a light source (12) to be incident on an optical element and causes the incident light to be reflected and emitted out of the optical element so as to generate a light beam, wherein the optical element includes
a first transmissive section (14c) that causes the light emitted from the light source to be incident on the optical element (See e.g. Fig. 1; C. 4, L. 31 – C. 5, L. 32),

a second reflection section (14b) which is located around the first transmissive section and from which the light reflected from the first reflection section is reflected (See e.g. Fig. 1; C. 4, L. 31 – C. 5, L. 32), and
a second transmissive section (14a1) that causes the light reflected from the second reflection section to be emitted out of the optical element in an optical axis direction of the light source (See e.g. Fig. 1; C. 4, L. 31 – C. 5, L. 32).
Regarding claim 2, Otani teaches the beam generation optical system of claim 1, as above.
Otani further teaches that the first and second reflection sections each have a reflective film formed thereon (C. 4, L. 46-48; C. 4, L. 56 – C. 5, L. 7).
Regarding claim 3, Otani teaches the beam generation optical system of claim 1, as above.
Otani further teaches that the optical element includes a plurality of members (14, 20) and are formed by assembling the plurality of members (See e.g. Fig. 1; C. 4, L. 31 – C. 5, L. 32).
Additionally, the claimed limitations are product-by-process limitations. Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 4, Otani teaches the beam generation optical system of claim 3, as above.
Otani further teaches that the plurality of members are a member that includes the first reflection section and the first transmissive section and a member that includes the second reflection section and the second transmissive section (See e.g. Fig. 1; C. 4, L. 31 – C. 5, L. 32).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 5, Otani teaches the beam generation optical system of claim 1, as above.
Otani further teaches that the plurality of members are a member that includes the first reflection section and a member that includes the first transmissive section and the second reflection section (See e.g. Fig. 1; C. 4, L. 31 – C. 5, L. 32).
Additionally, the claimed limitations are product-by-process limitations. Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 6, Otani teaches the beam generation optical system of claim 1, as above.
Otani further teaches that the second transmissive section (14a1) forms a convex shape on an opposite side from a light-source side (See e.g. Fig. 1; C. 4, L. 49 – C. 5, L. 32; C. 5, L. 55-66).
Regarding claim 7, Otani teaches the beam generation optical system of claim 1, as above.
Otani further teaches that the first reflection section (20) forms a convex shape toward the light source (See e.g. Fig. 1; C. 4, L. 56 – C. 5, L. 7).
Regarding claim 8, Otani teaches the beam generation optical system of claim 1, as above.
Otani further teaches that the second reflection section (14b) forms a convex shape on a light-source side (See e.g. Fig. 1; C. 4, L. 49 – C. 5, L. 32; C. 5, L. 55-66).
Regarding claim 9, Otani teaches an image capturing apparatus comprising:

a first transmissive section (14c) that causes the light emitted from the light source to be incident on the optical element (See e.g. Fig. 1; C. 4, L. 31 – C. 5, L. 32),
a first reflection section (20) which is located at a facing section facing the first transmissive section and from which light incident from the first transmissive section is reflected (See e.g. Fig. 1; C. 4, L. 31 – C. 5, L. 32),
a second reflection section (14b) which is located around the first transmissive section and from which the light reflected from the first reflection section is reflected (See e.g. Fig. 1; C. 4, L. 31 – C. 5, L. 32), and
a second transmissive section (14a1) that causes the light reflected from the second reflection section to be emitted out of the optical element in an optical axis direction of the light source (See e.g. Fig. 1; C. 4, L. 31 – C. 5, L. 32).
Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opheij et al. (U.S. Patent No. 4,835,380; hereinafter – “Opheij”).
Regarding claim 1, Opheij teaches a beam generation optical system that causes light emitted from a light source (40) to be incident on an optical element and causes the incident light to be reflected and emitted out of the optical element so as to generate a light beam, wherein the optical element includes
a first transmissive section (31) that causes the light emitted from the light source to be incident on the optical element (See e.g. Figs. 1-4; C. 4, L. 33-57; C. 5, L. 16-50),

a second reflection section (33) which is located around the first transmissive section and from which the light reflected from the first reflection section is reflected (See e.g. Figs. 1-4; C. 4, L. 33-57; C. 5, L. 16-50), and
a second transmissive section (34) that causes the light reflected from the second reflection section to be emitted out of the optical element in an optical axis direction of the light source (See e.g. Figs. 1-4; C. 4, L. 33-57; C. 5, L. 16-50).
Regarding claim 2, Opheij teaches the beam generation optical system of claim 1, as above.
Opheij further teaches that the first and second reflection sections each have a reflective film formed thereon (See e.g. Figs. 1-4; C. 4, L. 33-57; C. 5, L. 16-50).
Regarding claim 3, Opheij teaches the beam generation optical system of claim 1, as above.
Opheij further teaches that the optical element includes a plurality of members (36, 37) and are formed by assembling the plurality of members (See e.g. Figs. 3-4; C. 5, L. 51 – C. 6, L. 43).
Additionally, the claimed limitations are product-by-process limitations. Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 4, Opheij teaches the beam generation optical system of claim 3, as above.
Opheij further teaches that the plurality of members are a member that includes the first reflection section and the first transmissive section and a member that includes the second reflection section and the second transmissive section (See e.g. Figs. 3-4; C. 5, L. 51 – C. 6, L. 43).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 5, Opheij teaches the beam generation optical system of claim 1, as above.
Opheij further teaches that the plurality of members are a member that includes the first reflection section and a member that includes the first transmissive section and the second reflection section (See e.g. Figs. 3-4; C. 5, L. 51 – C. 6, L. 43).
Additionally, the claimed limitations are product-by-process limitations. Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 7, Opheij teaches the beam generation optical system of claim 1, as above.
Opheij further teaches that the first reflection section (35) forms a convex shape toward the light source (See e.g. Figs. 1-4; C. 4, L. 33-57; C. 5, L. 16-50).
Regarding claim 8, Opheij teaches the beam generation optical system of claim 1, as above.
Opheij further teaches that the second reflection section (33) forms a convex shape on a light-source side (See e.g. Figs. 1-4; C. 4, L. 33-57; C. 5, L. 16-50).
Regarding claim 9, Opheij teaches an image capturing apparatus comprising:
a beam generation optical system that causes light emitted from a light source (40) to be incident on an optical element and causes the incident light to be reflected and emitted out of the optical element so as to generate a light beam, wherein the optical element includes

a first reflection section (35) which is located at a facing section facing the first transmissive section and from which light incident from the first transmissive section is reflected (See e.g. Figs. 1-4; C. 4, L. 33-57; C. 5, L. 16-50),
a second reflection section (33) which is located around the first transmissive section and from which the light reflected from the first reflection section is reflected (See e.g. Figs. 1-4; C. 4, L. 33-57; C. 5, L. 16-50), and
a second transmissive section (34) that causes the light reflected from the second reflection section to be emitted out of the optical element in an optical axis direction of the light source (See e.g. Figs. 1-4; C. 4, L. 33-57; C. 5, L. 16-50).
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (U.S. PG-Pub No. 2013/0057971; hereinafter – “Zhao”).
Regarding claim 1, Zhao teaches a beam generation optical system that causes light emitted from a light source to be incident on an optical element and causes the incident light to be reflected and emitted out of the optical element so as to generate a light beam, wherein the optical element includes
a first transmissive section (18) that causes the light emitted from the light source to be incident on the optical element (See e.g. Figs. 4-6; Paragraph 0068),
a first reflection section (14) which is located at a facing section facing the first transmissive section (18) and from which light incident from the first transmissive section is reflected (See e.g. Figs. 4-6; Paragraphs 0055-0058),
a second reflection section (17) which is located around the first transmissive section (18) and from which the light reflected from the first reflection section (14) is reflected (See e.g. Figs. 4-6; Paragraphs 0068-0072), and

Regarding the limitation that the beam generation optical system “causes light emitted from a light source to be incident on an optical element and causes the incident light to be reflected and emitted out of the optical element so as to generate a light beam,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, Examiner respectfully notes that the claim does not positively require a light source to be provided with the optical system. Thus, in the instant case, Zhao teaches an optical system having the required structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Zhao anticipates the claim. 
Regarding claim 2, Zhao teaches the beam generation optical system of claim 1, as above.
Zhao further teaches that the first (14) and second reflection (17) sections each have a reflective film formed thereon (See e.g. Figs. 4-6; Paragraph 0093).
Regarding claim 3, Zhao teaches the beam generation optical system of claim 1, as above.
Zhao further teaches that the optical element includes a plurality of members (11A, 11B) and are formed by assembling the plurality of members (See e.g. Figs. 4-6; Paragraphs 0053-0054, 0065, 0067-0069, and 0092-0095).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 4, Zhao teaches the beam generation optical system of claim 3, as above.
Zhao further teaches that the plurality of members are a member that includes the first reflection section and the first transmissive section and a member that includes the second reflection section and the second transmissive section (See e.g. Figs. 4-6; Paragraphs 0053-0054, 0065, 0067-0069, and 0092-0095).
Additionally, the claimed limitations are product-by-process limitations. Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 5, Zhao teaches the beam generation optical system of claim 1, as above.
Zhao further teaches that the plurality of members are a member that includes the first reflection section and a member that includes the first transmissive section and the second reflection section (See e.g. Figs. 4-6; Paragraphs 0053-0054, 0065, 0067-0069, and 0092-0095).
Additionally, the claimed limitations are product-by-process limitations. Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 6, Zhao teaches the beam generation optical system of claim 1, as above.
Zhao further teaches that the second transmissive section (13) forms a convex shape on an opposite side from a light-source side (See e.g. Figs. 4-6; Paragraphs 0055-0056).
Regarding claim 7, Zhao teaches the beam generation optical system of claim 1, as above.
Zhao further teaches that the first reflection section (14) forms a convex shape toward the light source (See e.g. Figs. 4-6; Paragraphs 0057-0058).
Regarding claim 8, Zhao teaches the beam generation optical system of claim 1, as above.
Zhao further teaches that the second reflection section (17) forms a convex shape on a light-source side (See e.g. Figs. 4-6; Paragraphs 0068-0072).
Regarding claim 9, Zhao teaches an image capturing apparatus comprising:
a beam generation optical system that causes light emitted from a light source to be incident on an optical element and causes the incident light to be reflected and emitted out of the optical element so as to generate a light beam, wherein the optical element includes
a first transmissive section (18) that causes the light emitted from the light source to be incident on the optical element (See e.g. Figs. 4-6; Paragraph 0068),
a first reflection section (14) which is located at a facing section facing the first transmissive section (18) and from which light incident from the first transmissive section is reflected (See e.g. Figs. 4-6; Paragraphs 0055-0058),
a second reflection section (17) which is located around the first transmissive section (18) and from which the light reflected from the first reflection section (14) is reflected (See e.g. Figs. 4-6; Paragraphs 0068-0072), and
a second transmissive section (13) that causes the light reflected from the second reflection section (17) to be emitted out of the optical element in an optical axis direction of the light source (See e.g. Figs. 4-6; Paragraphs 0055-0058).
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, Examiner respectfully notes that the claim does not positively require a light source to be provided with the optical system. Thus, in the instant case, Zhao teaches an optical system having the required structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Zhao anticipates the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otani, Opheij, or Zhao in view of Jourdan et al. (U.S. Patent No. 4,088,397; hereinafter – “Jourdan”).
Regarding claim 4, Otani, Opheij, and Zhao each teaches the beam generation optical system of claim 3, as above.

Specifically, Jourdan teaches an optical device comprising mechanical connections that traverse the optical path including a first member (3, 32) including a first transmissive section (33) passing light into the optical device and a first reflection section (30) facing the transmissive section and reflecting light from the transmissive section and a second, separate member (1, 2, 31) including a second reflection section (31) reflecting light from the first reflecting section and a second transmissive section (2) in the claimed configuration passing light from the second reflecting section (See Figs. 2-7; C. 2, L. 32 – C. 3, L. 24; C. 3, L. 56-64).
Jourdan teaches these separate members to provide “sturdy mechanical connections” and “so that the obstruction…to the optical combination utilized is rendered as small as possible” and “it is possible for the optical performance of the device to remain substantially unaffected” (C. 1, L. 6-36).
Therefore, even if Otani, Opheij, and Zhao did not read on the claimed structure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beam generation optical system of Otani, Opheij, or Zhao to have the two separate members of Jourdan to provide “sturdy mechanical connections” and “so that the obstruction…to the optical combination utilized is rendered as small as possible” and “it is possible for the optical performance of the device to remain substantially unaffected,” as in Jourdan (C. 1, L. 6-36), and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); Nerwin v. Erlichman, 168 USPQ 177, 179.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ohno et al. (U.S. PG-Pub No. 2015/0140263) teaches an optical element and optical device having a similar configuration. Minano et al. (U.S. Patent No. 8,419,232) teaches a free-form lenticular optical element having the required reflective and transmissive sections. Weaver et al. (U.S. Patent No. 8,136,967) teaches an LED Optical Lens having the required configuration. Mitchell (U.S. Patent No. 7,701,647) teaches a compact fast catadioptric imager having similar reflective and refractive sections in different members. Braun (U.S. Patent No. 7,088,526) teaches a lens collimator having a similar optical structure. Benitez et al. (U.S. Patent No. 6,896,381) teaches a compact folded-optics illumination lens having the required structure. Lopez-Hernandez et al. (U.S. Patent No. 6,867,929) teaches a light source device having an optical element of the required structure. Perlo et al. (U.S. Patent No. 5,841,596) teaches a lighting system with a micro-telescope having the required configuration. Polanyi et al. (U.S. Patent No. 2,683,394) teaches a wide aperture optical projection lens system having the required lens configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896